Citation Nr: 1435205	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for dermatophytosis of the abdomen ("abdominal skin disability").  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION 

The Veteran had active military service from October 1986 to March 1992.  

The Veteran's appeal comes to the Board of Veteran's Appeals from a May 2009 rating decision 

The issue of a skin disability of the arms, legs, neck and posterior trunk, to include as due to an undiagnosed illness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

The Veteran's abdominal skin disability is manifested by no more than occasional flare-ups that is well controlled by topical creams.  There is no evidence that the abdominal skin disability covers more than 5 percent of his total body area or that he requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for a compensable rating for an abdominal skin disability has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for an abdominal skin disability in November 1994.  At that time a non-compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7813.   The Veteran contended in August 2007 that the current evaluation does not accurately reflect the severity of his disability.  Specifically, the Veteran contended that his abdominal skin disability is actually a skin disability of the entire body to include, his posterior trunk, legs, neck and arms.  However, as the Veteran is only service connection for an abdominal skin disability, this is the only issue before the Board at this time and the new claim for a skin disability on his legs, arms, neck and posterior trunk are being referred back to the RO for further development.   

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

As noted above, the Veteran's skin disability was evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7813.  Diagnostic Code 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20 , 4.27. In the present case, the tinea versicolor was rated by analogy to dermatophytosis.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

As such, the Veteran's claim will be evaluated under Diagnostic Code 7806, as this is the most analogous diagnostic code for his abdominal skin disability.  

Diagnostic Code 7806 evaluating dermatitis or eczema, provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and ; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warratnted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned. 

Parenthetically, the Board acknowledges that the subsections of 38 C.F.R. § 4.118 that pertain to scars have been revised during the pendency of this appeal. However, the Veteran has not expressly requested evaluation under those amended provisions and, thus they need not be considered here. See 73 Fed. Reg. 54,708 (September 23, 2008; effective October 23, 2008). In any event, the Board observes that the primary skin code implicated in this claim (DC 7806) has not substantively changed since August 30, 2002. See 67 Fed. Reg. 49,590 -95 (effective August 30, 2002).

The evidence of record includes several VA examinations, VA treatment records, private treatment records, and lay statements from the Veteran and his wife.  When the evidence of record is reviewed in light of the schedular criteria set forth above, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation.  

As evidence to support his claim, the Veteran sent in hospital treatment records from Penrose St. Francis Hospital, dated December 1996, showing that was treated for a rash and swelling on his face and abdomen, but this was from a time prior the claim for an increase in compensation benefits.  

At an examination conducted in April 2008, there was no evidence of a rash on the Veteran's body, which is consistent with the Veteran's statements that the rash comes and usually resolves in 2-3 days with the use of topical creams.  The examiner noted that treatment had fairly consistently been topical but it was unknown exactly what it was comprised of and appeared more intermittent than constant.  The Veteran was not presently as far as they knew on corticosteroids or immunosuppressive drugs.  Whatever treatment he used appeared to be reasonably effective at least on the abdomen.  The diagnosis was dermatophytosis without evidence of a rash at the time of examination.  In June 2008, an addendum to the April 2008 VA examination states that in regards to the Veteran's diagnosed dermatophytosis, there is 0 percent exposed and 0 percent total body area affected by the abdominal disability.  

A VA treatment record in May 2008 reported a rash of the hands, face and abdomen thought to be secondary to a latex allergy.  The cream was noted to have helped and the rash was mostly resolved with a few residual spots on the face.  Examination reflected positive dermatographia, few, erythematous plaques on the right check and some xerosis and cracking of the hands.  The assessment was history of rash improving with steroid cream and diagnosis was dermatitis. 

In April 2009, the Veteran underwent a VA examination for his abdominal skin disability.  At the examination, the Veteran explained to the examiner that the rash becomes pruritic, he starts itching and the area will become red but not raised.  At the examination, there was no evidence of hives or urticarial noted with the rash and that various topical creams and steroid ointments 2-3 times per day will alleviate the symptoms.  There are no permanent lesions on the skin and after a few days, everything goes back to normal.  At this examination, the Veteran brought in pictures taken on April 14, 2009, which are a part of his claims file, for the examiner to review.  At the examination, there was no evidence of any rash.  The abdomen appears totally normal; there was no discoloration, elevation of the skin or dryness.  The diagnosis at this time was dry skin with pruritus.  

There is a VA treatment note from February 2010 that states that the Veteran has a chronic urticarial rash consisting of pruritic hive-like lesions that appear on various parts of the body at random times, lasting several hours and then resolving spontaneously or with Benadryl.  These episodes are decreasing with treatment that includes loratidine and hydroxyzine.  The Veteran stated that these episodes were occurring once a week.  The examiner also states that there is an occasional labial swelling, and that he has also been diagnosed with folliculitis and acnefor, however, the Veteran is not service connected for these disabilities and will not be discussed by the Board in connection with his abdominal skin disability.  

There is also evidence that the Veteran was diagnosed with MRSA and cellulitis at Penrose-St. Francis Hospital in March 2010.  However, the Veteran is not service connected for either MRSA or cellulitis and the Board will not discuss treatment for MRSA or cellulitis as a part of the Veteran's claim.  

The Veteran underwent another VA examination in December 2010.  At this examination, the Veteran reported that he had not had any symptoms of his abdominal skin disability for the previous nine months.  He uses a clear topical gel on his abdomen, and takes systemic medications to include loratadine in the morning and hydroxyzine before bedtime.  He told the examiner that these medications resolve the symptoms.  He is not on corticosteroids or immunosuppressive drugs.  During the examination he did have any lesions on his abdomen, it was determined that the abdominal skin disability affected 0 percent of exposed body area and 0 percent of total body area.  The diagnosis at the end of the examination was dermatophytosis of abdomen, without lesions and controlled on medication.  

The Veteran underwent a VA examination in March 2013.  The examiner reviewed the Veteran's file and examined the Veteran in person.  The examiner continued the diagnosis from 1994 for dermatophytosis of abdomen.  At the time of the examination, the Veteran's abdominal skin disability could not be seen on any part of the body.  The examiner noted that the Veteran's skin condition does not cause scarring or disfigurement of the head, face, or neck.  There was no evidence of benign or malignant skin neoplasms or evidence of systemic manifestations due to any skin disease.  At the time of the examination, the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He also had not received any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  Further, he reported no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis.  During the examination, the examiner was asked to indicate the Veteran's visible skin conditions, indicate the approximate total body area, and approximate total exposed body area affected.  At the time of the examination, none of the Veteran's total body area was affected by the abdominal skin disability.  The examiner commented that the Veteran has had cellulitis and abscesses involving the lower extremities with methicillin-resistant staphylococcus aureus, which was not active and not related to his previous dermatophytosis.  

The Veteran also sent several pictures over the course of the appeal.  There is a picture from April 14, 2009 that shows a rash on his abdomen on both the left and right sides.  There are more pictures from March 2, 2009 that shows the same rash on the left and right sides of the abdomen. There are additional pictures of the abdomen from March 2013 showing evidence of the rash.  

In light of the above rating criteria, a compensable evaluation for the Veteran's abdominal skin disability is not warranted.  Under the criteria, he would have to have at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period.  The December 2010 and March 2013 VA examinations both concluded that the abdominal skin disability affected 0 percent of exposed body area and 0 percent of total body area.  While the December 2010 VA examiner noted the use of systemic medication, he specifically indicated that the Veteran was not on corticosteroids or immunosuppressive drugs.  As such, there is just no evidence of record, at this time, that the Veteran meets the criteria for a 10 percent evaluation.  

The Veteran argues that VA is just focusing on a specific area of his body in regards to his skin disability and argues that his skin rash all over his body is one and the same; however, it is important for the Veteran to realize that at the present time he is only service connected for an abdominal skin disability, specifically dermatophytosis of the abdomen.  Because the Veteran is only service connected with an abdominal skin disability, this is the disability that the Board is focusing on at this time.  The skin rash that appears in the pictures on his hands, legs, neck, posterior trunk and other parts of his body other than the abdomen are not before the Board at this time.  

The Board carefully considered the application of Mittleider v. West, 11 Vet. App. 181, 182 (1998), however, in the present case, the Veteran was clearly service-connected for dermatophytosis of the abdomen and it is possible to separate the symptoms from other diagnosed skin diseases that manifest with symptoms on areas other than the abdomen. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non- service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service- connected condition).  Further, the examiner in March 2013, stated that the skin disability on his lower extremities are not related to his dermatophytosis of the abdomen.  Therefore, the Board cannot consider the other diagnosed skin disabilities and are evidenced by the numerous photos sent in by the Veteran to support his claim.  To the extent to which the Veteran seeks benefits for a rash of the whole body, as noted in the Introduction, the Board has referred a claim for a generalized skin condition for consideration by the RO in the first instance.  

When examining only the service-connected skin disability of the abdomen, the evidence does not support an increased compensable rating.  As such, the preponderance of the evidence is against the Veteran's claim and the appeal is denied, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additional Considerations 

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected abdominal skin disability; however, there are no other applicable diagnostic codes that are analogous to his specific abdominal skin disability. 

The Board acknowledges the Veteran's contentions that his service-connected abdominal skin disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, as stated above, the Veteran is only service connected for an abdominal skin disability and thus the Board is limited in its consideration to that specific area and may not consider other parts of the body or other diagnosed skin disabilities that are not service connected.  

The discussion above reflects that the symptoms of the Veteran's abdominal skin disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, namely that less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy is required.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in November 2007, March 2008, December 2010 and January 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in April 2008, April 2009, December 2010 and March 2013 that are adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a compensable rating for dermatophytosis of the abdomen is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


